This matter is before the court upon initial consideration of appellate jurisdiction.
Plaintiff filed a notice of appeal on September 17, 2001. In that document, he states that he appeals from all the orders entered in favor of the defendants and against the plaintiff.
Various orders were entered in the district court. The magistrate judge entered orders denying appointment of counsel, rejecting pleadings, denying a mental examination, denying discovery of certain files, and denying a motion to add additional defendants. The district court judge entered an order on June 1, 2001 partially dismissing the case and denied reconsideration of that order on July 11, 2001. A second order denying reconsideration was entered on July 26, 2001.
This court lacks jurisdiction over this appeal. The orders appealed did not terminate all issues presented in the litigation on the merits and were not final or appeal-able orders. See Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 373, 101 S.Ct. 669, 66 L.Ed.2d 571 (1981); Catlin v.. United States, 324 U.S. 229, 233, 65 S.Ct. 631, 89 L.Ed. 911 (1945). Orders of a magistrate judge are not appealable unless the magistrate judge is given plenary jurisdiction pursuant to 28 U.S.C. § 636(c)(1). Tripati v. Rison, 847 F.2d 548, 548-49 (9th Cir.1988) (per curiam); McGraw v. Connelly (In re Bell & Beckwith), 838 F.2d 844, 848 n. 5 (6th Cir.1988); Ambrose v. Welch, 729 F.2d 1084, 1085 (6th Cir.1984) (per curiam). The magistrate judge was not given plenary jurisdiction in this case.
It is ordered that the appeal is dismissed.